IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 



NO. WR-75,876-01


EX PARTE JOHNNY RAY OCON, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. A-31,766 IN THE 70TH DISTRICT COURT

FROM ECTOR COUNTY



Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual
assault of a child and was sentenced to life imprisonment. His conviction and sentence were affirmed
on direct appeal. Ocon v. State, No. 11-06-00036-CR (Tex. App.--Eastland del. July 23, 2009).
	This Court previously remanded this application to the trial court for an affidavit from trial
counsel and for findings from the trial court on three ineffective assistance of counsel claims.
Applicant's remaining claims lacked merit as stated in the remand order. The writ record has been
supplemented as ordered and has been returned to this Court.

	After an independent review of the writ record and its supplement, as well as the entire record
on appeal, which included the transcription of Applicant's trial, and a review of the documents and
arguments submitted by Applicant challenging the veracity of trial counsel's affidavit and objecting
to the trial court's findings, which Applicant provided by way of mandamus, this Court holds that
Applicant has failed to demonstrate that he was denied his right to effective assistance of either trial
or appellate counsel. Strickland v. Washington, 466 U.S. 668 (1984). Applicant's application for a
writ of habeas corpus is denied.

Filed: February 6, 2013
Do not publish